Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the preliminary amendment filed on 09/10/2020.

Claim Objections
Claim 15 recites the limitation "aid slave piston" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5,12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yapici (2014/0096729).

Regarding claim 2: Yapici discloses said guide is shaped as a circumference arc provided of a spur (SPUR), in such a way to define a ramp valve displacement as a consequence of said swinging (7).
Regarding claim 3: Yapici discloses said main rocker arm is pre-charged by a home spring (SP) in order to press the main rocker arm towards or against the cam (CS) (paragraph 0064).
Regarding claim 4: Yapici discloses said home spring is a spiral enslaved on said fulcrum (F) or is a spring interposed between said main rocker arm and a fixed point of a head of an engine including said VVA; in that Yapici discloses a spring interposed 
Regarding claim 5: Yapici discloses said main rocker arm interacts with said valve, directly or indirectly by means of an auxiliary rocker arm defining so called finger follower configuration; in that Yapici discloses indirectly by means of an auxiliary rocker arm defining so called finger follower configuration (13).
Regarding claim 12: Yapici discloses said cam (SC) (2) interacts indirectly with said main rocker arm (9) and said fulcrum is fixed (12).

Claims 1,12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP’517 (JP2008223517).
Regarding claim 1: JP’517 discloses a variable Valve Actuation (VVA) (figure 2) comprising   a cam (CS) (8), a valve (V) (3) suitable to displace between a closed position and an open condition caused by a rotation of said cam, and further comprising a main rocker arm (MA) (18) suitable to swing over a fulcrum (F) (9), mechanically interacting with said valve (V), by means of a guide profile (WV) (3,18), and wherein said cam interacts slidingly or rollingly (18a) with said main rocker arm causing said valve displacement as a consequence of said main rocker arm swinging, wherein said variable valve actuation is obtained by means of adjusting means (SPT, PT) arranged to relative move said fulcrum with respect to said cam or adjusting means (HI) interposed between said cam (CS) and said main rocker arm and arranged to modify 
Regarding claim 12: JP’517 discloses said cam (SC) (8) interacts indirectly with said main rocker arm (18) and said fulcrum is fixed (9).
Regarding claim 13: JP’517 discloses said indirect interaction comprises a hydraulic connection (HI) comprising a master piston (MPT) (19) having a protruding portion supporting a roller (Rl) (18a) mechanically interacting with said cam (SC) (8), a slave piston (SPT) (20) directly interacting with said main rocker arm (MA) (18), wherein said master and slave pistons share a common hydraulic circuit (figure 2).
Regarding claim 14: JP’517 discloses said indirect interaction further comprises an oil accumulator (ACC) (23) in hydraulic connection with said hydraulic circuit by means of a branch pipe (BC) (21) and a solenoid valve (SV) (22) arranged thereon in order to control oil flowing from/to said hydraulic connection to/from said oil accumulator (figure 2).
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naumann (6,886,512).
Regarding claim 1: Naumann discloses a variable Valve Actuation (VVA) (figure 1) comprising   a cam (CS) (17), a valve (V) (1) suitable to displace between a closed position and an open condition caused by a rotation of said cam, and further comprising a main rocker arm (MA) (2) suitable to swing over a fulcrum (F) (4), mechanically 
Regarding claim 2: Naumann discloses said guide is shaped as a circumference arc provided of a spur (SPUR), in such a way to define a ramp valve displacement as a consequence of said swinging (7).
Regarding claim 3: Naumann discloses said main rocker arm is pre-charged by a home spring (SP) in order to press the main rocker arm towards or against the cam (CS) (18).
Regarding claim 4: Naumann discloses said home spring is a spiral enslaved on said fulcrum (F) or is a spring interposed between said main rocker arm and a fixed point of a head of an engine including said VVA; in that Naumann discloses a spring interposed between said main rocker arm and a fixed point of a head of an engine including said VVA (18).

Regarding claim 6: Naumann discloses said cam (SC) interacts directly with said main rocker arm and said fulcrum is movable (4,13).

Allowable Subject Matter
Claims 7-11,15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM ESHETE whose telephone number is (571)272-4860.  The examiner can normally be reached on Monday - Friday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZELALEM ESHETE/Primary Examiner, Art Unit 3746